DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the Pre-amendment filed by applicant on 3/19/2020. It is noted that in the Pre-amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has amended claims 3-5, 7-8, 10, 12 and 14-16. There is not any claim being added into or canceled from the application. The pending claims are claims 1-17 which claims are subjected to the following restriction.
Election/Restrictions
4.         REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
5.         Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
A) Group I, claims 2-3 and 7-11, drawn to a phase difference observation apparatus having a light source, an illumination optical system, an imaging optical system, a control unit having intensity distribution correction information wherein the apparatus comprises specific features related to the control unit for changing an intensity distribution of illumination light based on a position of the imaging optical system and the intensity distribution correction information; and
B) Group II, claims 4-6 and 14-15, drawn to a phase difference observation apparatus having a light source, an illumination optical system, an imaging optical system, a control unit having intensity distribution correction information wherein the apparatus comprises specific features related to the structure of the illumination system and the imaging system; and
6.         Claim 1 is a linking claim which links the two mentioned inventions, and claims 12-13 and 16-17 each does not recite any feature used to group the claims as mentioned above, thus the will be examined with the linking claim 1 and the claims of the elected invention I or II. See Note below.
Note:
A) If Group I is elected then claims 1-3, 7-13 and 16-17 will be examined and claims 4-6 and 14-15 will not be examined.
B) If Group II is elected then claims 1, 4-6, 12-17 will be examined and claims 2-3 and 7-11 will not be examined.
7.         The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these 

groups require the technical feature of a phase difference observation apparatus having a light 

source, an illumination optical system, an imaging optical system, a control unit having intensity 

distribution correction information; however, this technical feature is not a specific technical 

feature as it does not make a contribution over the prior art in view of the US Publication No. 

2018/0113294 which discloses a phase difference observation apparatus having a light source, 

an illumination optical system, an imaging optical system, a control unit having means for 

changing an intensity distribution of illumination light based on a position of the imaging optical 

system and the intensity distribution information which features are similar to that recited in 

the claims of Group I but the mentioned Publication does not disclose the structure of the 

illumination and the imaging systems as recited in the claims of Group II.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872